EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Pursuant to MPEP 606.01, the title has been changed to read:
--HARDWARE CONTROL CORE CONTROLLING OPERATION OF HARDWARE DEVICES BY EXECUTING DEVICE DRIVERS WITHIN THE HARDWARE CONTROL CORE USED BY VIRTUAL MACHINE CORES VIA SHARED MEMORY HAVING AN UPLINK AND DOWNLINK MEMORY--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Poojary et al. Pub. No.: US 2018/0137013 A1 discloses plural virtual machines operating on a single computer system having a multicore architecture and a hardware layer, executing a virtualization management component on a separate core that provides and manages virtual machines on the basis of the hardware layer, assigning one or more cores to virtual machines, and areas of a shared memory unit being assigned to the virtual machines.
Ganguly et al. Patent No.: US 10,102,107 A1 discloses a shared memory having a portion that is used as an interface for inter-process communication between the hypervisor and guest software executing within a virtual machine.
Lu et al. Pub. No.: US 2018/0101486 A1 discloses virtual CPUs of a virtual machine executing exclusively with physical cores.
Inakoshi Pub. No.: US 2011/0179417 A1 discloses a VMM having a real I/O driver controlling a plurality of types of I/O devices, guest OSes having no drivers, and using system calls to control the I/O devices using the I/O driver based on information in a shared memory shared between the VMM and the guest OSes.
Kishore et al. Pub. No.: US 2015/0146527 A1 discloses a plurality of VMs and a hypervisor comprising a virtual switch which manages packets being sent from and/or to the VMs, where the virtual switch operates a transmit and receive queue.

However, interpreting the claims in light of the specification based on applicant’s arguments the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, and 7, comprising a plurality of virtual machine cores operating a guest OS of a virtual machine, a hardware control core executing a device driver that controls operation of a plurality of hardware devices, where the guest OS of each virtual machine controls the hardware devices using the device driver of the hardware control core, and a shared memory that facilitates communication between the hardware control core and the virtual machine cores by providing an uplink memory in which the hardware control core can store data, and a downlink memory in which the virtual machine cores can store data. Further, the prior art does not expressly teach or render obvious the invention as recited in amended independent claim 11, comprising a plurality of virtual machine cores operating a guest OS of a virtual machine, a hardware control core executing a device driver that controls operation of a plurality of hardware devices, where the guest OS of each virtual machine controls the hardware devices using the device driver of the hardware control core, and a shared memory that facilitates communication between the hardware control core and the virtual machine cores, where the hardware control core further includes a storage processing unit storing data from the hardware devices in the shared memory, and outputs an interrupt signal to read the stored data, the hardware control core reads the stored data in response to a second interrupt signal from the virtual machine cores, the virtual machine cores reading the shared memory in response to the first interrupt signal, where the virtual machine cores execute arithmetic processing using the data read from the shared memory, stores output intended for a hardware device in the shared memory, and generates the second interrupt. Since the prior art does not expressly teach or render obvious the invention as recited in amended independent claims, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195